Citation Nr: 1706645	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  08-24 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The matter was remanded by the Board in February 2015, December 2015, and May 2016.  It now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that his sleep apnea was incurred in service, or in the alternative, that it is secondary to his service-connected PTSD.

In May 2015, pursuant to the Board's February 2015 remand directives, the AOJ afforded the Veteran a VA examination as to his sleep apnea and, in August 2015, obtained that addressed whether such disorder was caused or aggravated by his service-connected PTSD.  During the May 2015 VA examination, the Veteran asserted that he was given a CPAP machine to assist him with his sleep apnea, but he was not using the mask because it made him feel like he was using a gas mask in-service and caused him to wake up "fighting for air."  Thereafter, in the August 2015 opinion, the examiner found that it was less likely than not that the Veteran's sleep apnea was proximately due to or the result of his PTSD.  She further stated that she was not aware of any evidence based medical literature that substantiates a claim that PTSD permanently worsened or aggravated sleep apnea.  However, in the December 2015 remand, the Board found that the examiner did not specifically comment on the Veteran's report of his inability to use the CPAP machine because he associates it with a gas mask, which was problematic as such raised the question of whether any of the Veteran's PTSD symptomatology aggravates his sleep apnea.  Furthermore, the Board noted that there was no opinion of record that addressed direct service connection. 

Thereafter, in February 2016, pursuant to the Board's December 2015 remand directives, the AOJ obtained a VA opinion addressing the etiology of the Veteran's sleep apnea.  In this regard, the examiner offered opinions as to whether the Veteran's sleep apnea was related to his service, and/or was caused or aggravated by his PTSD.  However, as highlighted in a March 2016 Written Brief Presentation submitted by the Veteran's representative, the February 2016 VA examination report lists a different patient name at the top of the report.  For this reason, the Board found a remand was appropriate to ascertain whether the February 2016 VA examination report relates to the Veteran in the present appeal and, if so, to obtain an addendum opinion addressing his specific contentions and, if not, to obtain the necessary opinions.  In this regard, in the remand directives, the Board noted that the Veteran's specific contentions included his report that he was recommended to undergo a sleep study during his retirement physical but refused as he thought it would be a waste of time, his report of trouble sleeping and that he would sleep at two or three hour intervals on his February 1997 Report of Medical History prepared for discharge from service, and his inability to use the CPAP machine because he associates it with a gas mask.

Subsequently, in June 2016, another VA opinion was obtained in which the examiner opined that it was less likely than not that the Veteran's sleep apnea was incurred in or caused by his military service, or is proximately due to or the result of his service-connected PTSD.  With regard to the aspect of the Veteran's claim pertaining to direct service connection, the examiner offered sufficient rationale, which included specific consideration of his report that he was recommended to undergo a sleep study during his retirement physical but refused as he thought it would be a waste of time, and his report of trouble sleeping and that he would sleep at two or three hour intervals on his February 1997 Report of Medical History prepared for discharge from service.  However, such opinion does not specifically address the aggravation prong of secondary service connection and, while the examiner noted the Veteran's report that he is unable to use the CPAP machine because he associates it with a gas mask, she did not comment upon whether such results in the causation or aggravation of his sleep apnea.  Therefore, another remand is necessary in order to obtain an addendum opinion addressing such inquiries. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the opinion in June 2016.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the June 2016 examiner is unavailable, the record should be provided to an appropriate medical professional to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After review of the record, please offer an addendum opinion addressing whether it at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's sleep apnea is caused OR aggravated by his PTSD.  In addressing such inquiry, the examiner should specifically comment upon whether the Veteran's inability to use the CPAP machine because he associates it with a gas mask has caused or aggravated his sleep apnea.  

A complete rationale should be provided for any opinions expressed.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

